Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11-18, and 20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al (US Pub. 2018/03701171; hereinafter Gardiner) in view Zhu (CN 107127963A).

As per claim 12, Gardiner discloses a method for additive manufacturing (AM) a component [para 0003], comprising: 

receiving a print material at a three-dimensional (3-D) print applicator, wherein the 3D print application comprises at least one nozzle and at least one actuator [abstract; para 0011-0012, 0047; a supply of build material]; 

depositing a plurality of layers of the print material onto a build plate to produce an AM component [abstract; Fig. 1A, 7; para 0004, 0011-0012, 0047; clearly at least one nozzle is configured to receive build material from a source to produce an AM component]; and 

configuring at least one of the at least one nozzle and the at least one actuator to adjust a nozzle opening profile of the 3-D print applicator during AM of the component [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097; a nozzle is configured to selectively expel build material and adjust a diameter of an expelled bead of the build material; the nozzle includes an orifice translation mechanism configured to adjust a shape and/or diameter of an orifice].

Gardiner does not specifically disclose regarding wherein the nozzle opening profile of the nozzle is adjusted based on a rendering time of the AM component. However, Zhu (in the same field of endeavor) discloses a 3D printer wherein the shape and/or size of nozzle automatically adjusted so as to meet the printing requirement [abstract; page 2, lines 8-11; page 5, lines 19-28; “… the purpose of the invention is to provide a time according to the target model shape and size to adjust the size of the nozzle section of the 3D printer and improve printing efficiency and shorten the printing time …”].  Therefore, it would have been obvious 

As per claim 13, Gardiner discloses in which configuring the at least one nozzle comprises adjusting a diameter of the at least one nozzle [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097].

As per claim 14, Gardiner discloses in which at least one actuator of the at least one actuators is a shape memory actuator [para 0087; a shape memory alloy].

As per claim 15, Gardiner discloses in which at least one of the at least one nozzles comprises a plurality of nozzle segments [abstracts; Fig. 1A].

As per claim 16, Gardiner discloses in which each nozzle segment in the plurality of nozzle segments is coupled to an actuator of the at least one actuators [abstract; Fig. 1A; para 0047, 0056; a controller].

As per claim 17, Gardiner discloses in which adjusting the nozzle opening profile of the 3-D print applicator is performed in a closed-loop system [abstract; Fig. 1A, 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097; inherent to the 3D print system (US 2012/20190976 – para 0029)].


As per claim 18, Gardiner discloses wherein depositing a plurality of layers of the print material comprises depositing at least one layer having a variable cross-section [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097].


Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al (US Pub. 2018/03701171; hereinafter Gardiner) in view of Clark et al (US Pub. 2008/01452041; hereinafter Clark) and further in view of Zhu (CN 107127963A).

As per claim 1, Gardiner discloses an additive manufacturing (AM) apparatus [para 0003], comprising: 

a print material source [abstract; para 0011-0012, 0047; a supply of build material]; and 

a three-dimensional (3-D) print applicator comprising an actuator system [abstract; para 0011, 0047, 0056; claim 1; a controller], the actuator system comprising: 
at least one nozzle configured to receive print material from the print material source and to deposit sequential layers of the print material onto a build plate to produce an AM component [abstract; Fig. 1A, 7; para 0004, 0011-0012, 0047; clearly at least one nozzle is configured to receive build material from a source to produce an AM component]; and 

[abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097; a shape memory alloy; a nozzle is configured to selectively expel build material and adjust a diameter of an expelled bead of the build material; the nozzle includes an orifice translation mechanism configured to adjust a shape and/or diameter of an orifice].

Though Gardiner does not specifically disclose regarding a shape memory alloy actuator, but clearly knows about a shape memory alloy utilization and thus a shape memory alloy actuator. However, actuators utilizing shape memory alloy are well-known as disclosed by Clark [abstract; para 0002-0003, 0036-0038]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to utilize a shape memory alloy.

Gardiner and Clark do not specifically disclose regarding wherein the nozzle opening profile of the nozzle is adjusted based on a rendering time of the AM component. However, Zhu (in the same field of endeavor) discloses a 3D printer wherein the shape and/or size of nozzle automatically adjusted so as to meet the printing requirement [abstract; page 2, lines 8-11; page 5, lines 19-28; “… the purpose of the invention is to provide a time according to the target model shape and size to adjust the size of the nozzle section of the 3D printer and improve printing efficiency and shorten the printing time …”].  Therefore, it would have been obvious 


As per claim 2, Gardiner discloses wherein the at least one nozzle is additively manufactured [para 0003].

As per claim 3, Gardiner discloses wherein the nozzle opening profile comprises a diameter of the at least one nozzle [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097].

As per claim 4, Gardiner discloses wherein the actuator system comprises a closed-loop system [abstract; Fig. 1A, 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097; inherent to the 3D print system (US 2012/20190976 – para 0029)].

As per claim 5, Gardiner discloses wherein the nozzle opening profile is adjusted by adjusting the diameter of the at least one nozzle [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097].

As per claim 6, Gardiner discloses wherein the nozzle comprises a plurality of sections, such that each section in the plurality of sections of the nozzle is operable to adjust the nozzle opening profile [abstract; Fig. 16B, 17A, 17B, 17C, 17D, 20A, 20B, 21; para 0087, 0091, 0093, 0096-0097].

As per claim 7, Gardiner discloses wherein a first section of the plurality of sections of the nozzle adjusts the nozzle opening profile via a change in thermal energy [Fig. 21; para 0097; heating elements 212].

As per claim 8, Gardiner discloses wherein a first section of the plurality of sections of the nozzle adjusts the nozzle opening profile via a change in applied force [Fig. 20A, 20B; para 0096].

As per claim 9, Gardiner discloses wherein a layer in the AM component comprises at least one variable cross-section [abstract; Fig. 16B, 17A, 17B, 17C, 17D].

As per claim 11, Gardiner discloses wherein the nozzle opening profile of the nozzle is adjusted based on a desired resolution of the AM component [para 0005, 0086, 0088].


Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-18, and 20 have been considered but are moot because the new ground of rejection is required based on amendments.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.